Case 1:20-cv-02398-KLM Document 27 Filed:01/13/21 USDC Colorado Page 1 of 25

an’
.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02398-KLM

 

Sal Celauro Jr,
FILED
DENVER COLORADO O

- against - JAN 1 3 2021
FEDERAL EXPRESS GROUND, , JEFF REY P. COWELL
ROBBY BAIER,
PAUL BURGESON
RYAN PELKEY

Defendants.

 

OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
FOR FAILURE TO STATE A CLAIM

 

PREPLIMARY STATEMENT .

I am Sal Celauro Jr, not SAL CELAURO JR, as indicated on your “Defendant’s Motion to-
Dismiss for Failure to State a Claim” (Motion). I am not an artificial entity as exhibited in the all
capitalize name on your Motion. I am a man acting in propria persona, sui juris, a Natural born
Living Soul, a man standing on the Land jurisdiction of the united States of America, of the
Posterity of the People of the united States of America, an Inherent Holder of the Political Power
of Colorado, and of this American union of States, an American State Citizen, NOT a
corporation, NOT a person as statutorily defined, and NOT a surety for the artificial/fictional
entity designated as SAL CELAURO JR or any other variation in all capital letters.

. INTRODUCTION

Defendants state that FedEx Ground complied with “applicable local, state and federal

guidance.” (Again.) Guidance is not law. Executive orders mandated by the Governor do not

apply to the People. Nowhere in the Constitution does it give the Governor authority to mandate

Page | of 24 —
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 2 of 25 °

anything to the People. Plaintiff incorporates here what was written in his Show Cause, the

paragraph at the bottom of page 2 into page 3. :

Defendants violated Plaintiff's Right to make his own medical/health decisions. Plaintiff did

not give them that authority. Where did Defendants obtain that authority?

The wearing of a mask is not effective. This is not my opinion; this comes from the many

doctors, medical practitioners, medical researchers, medical institutions, medical periodicals, etc.

This whole “plandemic” is a fraud. Here is what Plaintiff has researched to date:

N=

o*

10.

11.

12.
13.
14.
15.

16.
17.
18.
19.

20.
21.

COVID-19 Research

18 Second Video Prove... Masks Do Not Work!!!! | Health and Money News

5G Whistleblower: Coronavirus Test Spreading Virus! You Cannot Catch the Coronavirus
Unless You Take The COVID-19 Test Or COVID-19 Vaccines! Exposing the COVID-19
Lie! Great Videos. | Prophecy | Before It&apos:s News

7.8.20: It&apos:s time to STAND/END the HORROR SHOW! Who wears mask and who
DOES NOT?

Blaylock: Face Masks Pose Serious Risks To The Healthy

BOMBSHELL: NIH KNEW ABOUT CHLOROQUINE

BREAKING: Funeral Directors in COVID-19 Epicenter Doubt Legitimacy of Deaths
Attributed to Pandemic

BREAKING: Researchers claim 100 percent’cure rate vs. covid-19 in 100+ patient trial -.
conducted in Ecuador, using intravenous chlorine dioxide — NaturalNews.com’

Can the Government Restrict ‘Travel to Protect Public Health? - LewRockwell

CDC Documented..Telling Doctors... to Lie About Cause of Death | Health and Money
News

Censored: A Review Of Science Relevant To COVID-19 Social Policy And Why Face
Masks Don&apos:t Work

Colorado amends coronavirus death count - says fewer have died of: COVID-19 than
previously reported | Fox News

Common steroid found to reduce deaths in sickest COVID=19 patients, researchers say
Corona Debunked by Biochemistry

Corona Emergency Hearing 6: Andrew Wakefield & Dr. Sherri Tenpenny

Coronavirus becoming far less deadly as it “adapts” to human hosts... no vaccine
necessary, says doctor | The Common Sense Show

Coronavirus hype biggest political hoax in history - Washington Times

CoronaVirus Notable Cases - Google Drive

Coronavirtis outbreak in U.S. on track to be less severe than this year&apos:s seasonal flu
Coronavirus: Fox News correspondent claims governors’ stay-home-orders are
&apos:unconstitutional&apos; | The Independent

COVID-19 - An Easy Way to Know You DON&apos:T HAVE IT! .

COVID-19 is close to losing its epidemic status in the U.S., according to the CDC | Just

Page 2 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 3 of 25

22.
23.
24.
25.

26.

27.

28.
29.

30.
31.
32.
33.

34.
35.

36.
37.

38.
39.

40.

41.
42.
43.

44.
45.

46.
47.
48.
49.
50.
51.
52.

53.

The News

COVID-19 Mortality Rates Might Be Slightly Less

COVID-19: Is It as Deadly as They Say?

CovidTV._Ad They Rejected

CREEPY! Biden Scolds Reporter For Not Wearing a Mask on an Empty Street in Creepy
Orwellian Video

David Icke | German Official Leaks Report Denouncing Corona as ‘A Global False Alarm’
- as I&apos:ve said from day one: You&apos;ve been had people (which is why they are
desperately trying to silence me)

Denver man files suit challenging state, city stay-at-home orders | Coronavirus |
coloradopolitics.com

Doctor Says COVID-19 Death Statistics are Criminally Fraudulent - Red Pill University
Does Wearing a Face Mask Reduce Oxygen—and Can It Increase CO2 Levels?
Here&apos:s What Experts Say | Health.com

Dr Judy Michowitz&apos:s Video Restored | Armstrong Economics

Dr Judy Mikovits on Fire! Covid19, Vaccines, Cancer, Gmo, MESSAGE TO FAUCH!

Dr Judy Mikowits-Interview by Mikki Willis.mp4

Draconian coronavirus closures of restaurants threatens due process granted by
Constitution - Washington Times

Dr. Blaylock: Face Masks Pose Serious Risks to the Healthy

Dr. Judy Mikovits Interviewed by the Health Ranger on the Coronavirus Pandemic: Fauci
Fraud, NIH Corruption & More! +Video | Health |. Before It&apos:s News

Dr. Richard Bartlett | AC WT Interview 7.2.20

Dr. Tenpenny: This is The Biggest Scam Ever Perpetrated on The Human Race... | Health
| Before It&apos:s News

Enraged Italians Abandon Masks, Denounce Pandemic As Scam | Zero Hedge
EXCLUSIVE INTERVIEW: Robert Kennedy Jr. Destroys Big Pharma, Fauci & Pro-
Vaccine Movement

EXCLUSIVE: TOP Scientist & HIV/AIDS Research Pioneer Dr. Judy Mikovits Blows
Whistle on Dr. Fauci; DISTURBING Details of Threats; Research Theft; Tainted
Vaccines; Fraud: Cover-Ups: Pay to Play — True Pundit

Face Masks Can Be Deadly To Healthy People Says Neurologist

Face masks: WHO stands by recommendation to not wear them if you are not sick or not
caring for someone who is sick - CNN

Facebook-Chasing The White Rabbit

Fauci changes tune, now says second COVID-19 wave may never happen — and mask-
wearing is symbolic — True Pundit

FAUCI SAYS NO MASKS

Gates Foundation Behind Completely WRONG Coronavirus "Death Toll" Numbers
German virologist: Covid-19 is less deadly than we thought

HALLELUJA THANK GOD TRUTH IS COMING OUT

Healthy people should wear masks only if caring for coronavirus patients, WHO says
Horowitz: The CDC Confirms Remarkably Low Coronavirus Death Rate

How Coronavirus aka COVID19 Kills Some People (But Not Others) - I&apos:m a Lung
Doctor (MEDICAL TRUTH)

HUGE UPDATE: Dr. Fauci and Dr. Birx Used Imperial College Model -- NOW

 

Page 3 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 4 of 25

54.

55.
56.

57.
58.
59.

60.
61.

62.
63.
64.
65.

66.
67.

68.
69.
70.
71.
72.
73.
74.

75.
76.
77,
78.
79.
80.

81.

82.
83.

CONFIRMED AS A COMPLETE FRAUD -- To Persuade President Trump to Lock
Down Entire US Economy!

HUNDREDS of Patriots March in the Streets Chanting the HILARIOUS Truth about Face
Masks

Illinois is OPEN! Judge Rules Against Pritzker - Citizens Are CELEBRATING!
Indonesia Study Finds 99% Of Covid Victims Were Vitamin D Deficient. Naughty Beaver
Investigates

Irreversible Brain Damage from Prolonged Mask Wearing

Is It Dangerous to Wear a COVID-19 Protective Mask for Too Long?

Italy Blows the Lid Off Vaccine Scam. Will No Longer Poison Citizens with Globalist
Eugenics

Jeremy Elliott talks Covid/corona

Judge Andrew Napolitano: Coronavirus fear lets government assault our freedom in
violation of Constitution | Fox News

Judge Andrew Napolitano: Coronavirus shutdowns ordered by | governors and mayors are
unconstitutional | Fox News

Judge Andrew Napolitano: In coronavirus response, Constitution restricts mandatory
government quarantines | Fox News

Judge Rules Against Stay At Home Order: &apos:People Are Not Being Governed, They
Are Being Ruled&apos; | MRCTV

Leaked Documents Show China Hid Info On Virus Human Transmission: Secret Social
Monitoring Exposed

Lockdowns Were a SCAM! Asymptomatic Carriers Don&apos:t Spread COVID-19

Man wears mesh face mask to prove mandatory masks in Florida is not about protection
but compliance

Mandatory Masks Aren’t About Safety, They’re About Social Control

Mask Facts - AAPS | Association of American Physicians and Surgeons

MASKS EXPOSED - (short version)

Masks Exposed and the Health Risks Involved with Tammy Clark and Kristen Meghan
Medical Doctor Blows C-Vi-Rus Scamdemic Wide Open!!
Mindblowing - A Must Watch 13 Minutes for Today | Alternative | Before It&apos:s News
MUST WATCH: Tearful Nurse Blows Whistle on New York Hospitals
&apos;Murdering&apos: COVID Patients With &apos:Complete Medical

Mismanagement&apos:
No lockdown in Sweden but Stockholm could see &apos:herd immunity&apos; in weeks

Oxygen mask test
Paul Stramer - Lincoln County Watch: Silence of the Medical Scams with special Guest

Dr. Judy Mikovits

Pennsylvania Takes Hundreds of &apos;:Probable&apos; COVID Deaths Off Books After
Coroners Come Forward

People with lung conditions &apos:should NOT wear face masks if it makes it hard to
breathe&apos:; | Daily Mail Online

Physician/State Sen claims feds pressuring doctors to inflate COVID-19 cases, reveals. J-
page doc

Police Speaks Out Against Tyrannical Orders by Governors - Armstrong Economics
QAnon Johnus® on Twitter: "EVERY Governor

R95 Reusable Face Mask

 

Page 4 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 5 of 25

84.

85..
86.

87.
88.
89.

90.

91.
92.
93.
94.
95.
96.

97.
98.

99.

100.
101.

102.
103.

104.
105.
106.
107.
108.
109.
110.
11.
112.
113.

114.

Rand Paul: Dr. Fauci Not ‘End All’ Authority on Coronavirus Response - American Truth
Today

Research shows propylene glycol vapor kills airborne influenza virus - VAPES

Robert De Niro, Robert F. Kennedy Jr. offer $100K to anyone who can provide proof
vaccines are safe - Globalnews.ca .

Ron Paul !COVID is nothing more than the deliberate collapsing of the global economy.
Scandal: COVID+ Numbers Proven Fake In Florida...100% Positive Test Rate - CD Media
Senator Scott Jensen targeted by Minnesota Medical Board for speaking out about
COVID-19

Should Be.a Headline: German Autopsy Study Finds EVERY Coronavirus Victim had
Previous Illness -- All Had Cancer, Lung Disease, Were Heavy Smokers or Morbidly
Obese

Stanford doctor explains why coronavirus lockdown policies need to end: &apos:Ignore
the panic and rely on facts&apos; - TheBlaze

Study proves that coronavirus vaccine would never work: might actually create MORE
new viruses through recombination in human hosts — NaturalNews.com

Surgeon General warned against face masks but CDC now recommends it - Business
Insider

Tammy K. Herrema Clark DESTROYING the mask narrative especially masks and
children! ,

Texas Doctor Reverses Coronavirus Symptoms In 100% Of Cases With Inexpensive
Treatment

The 1918 "Spanish Flu": Only The Vaccinated Died - Sal Martingano

The Cheapest:COVID-19 Therapy in the World

The Epoch Times on Twitter: "“UV light is incredibly efficient at killing both viruses and
bacteria.” New York’s transit authority launched a #CCPVirus-busting pilot that uses a

special kind of germicidal ultraviolet light to disinfect the city’s subways and buses.
https://t.co/gdDA Wb1cu4" / Twitter Oe

The WHO just obliterated every argument for mandatory vaccines or contact tracing by
declaring asymptomatic carriers don’t spread COVID-19 — NaturalNews.com

There Isn’t a Coronavirus ‘Second Wave’ | The White House

There It Is: CDC Equates Coronavirus Hospitalizations to Seasonal Flu and Finally Admits
It&apos:s MUCH LESS Dangerous for Children

Top Doctor EXPOSES EVERYTHING The Deep State Is Trying To Hide About CV
Unmasking The Science You Aren’t Hearing On TV | COVID-19 Facts from the Frontline

Unusual Videos - ¥€ An epic journey of new discovery

Urgent information on Covid Vacc!ne

URGENT! Full Disclosure from &apos; INSIDE’ - Dr

UV light robot destroys coronavirus in 2 minutes - Nikkei Asian Review ¥
Vaxxter - Scientific articles exposing vaccine myths and pharma foibles

What face masks actually do against coronavirus

Whistleblowers Doctors say FAKE CV19 Numbers Dr Annie - altCensored

WHO: No evidence wearing a mask can protect healthy people from coronavirus | TheHill
Why lockdowns are the wrong:policy - Swedish expert Prof. Johan Giesecke

Yet Another Medical Study on the Nasty Contamination by Respiratory Viruses on Outer
Surface of Masks

YOUR+QUICK+ACTION+GUIDE+from+Peggy+at+The+Healthy+A merican.pdf

Page 5 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 6 of 25

115.
116.
117.

118.

119.

120.
121.
122.
123.
124.
125.
126.

127.
128.

129.

130.
131.

132.
133.
134.
135.
136.
137,
138.

139.

Pages Removed or Blocked

zblocked - Kenny Larson - If you get headaches while wearing a mask check...
zremoved - Facebook-COVID-911

zremoved - John B Wells 11:11 on Twitter: "BREAKING: The #WorldHealthOrganization
made a complete U turn and said that #coronavirus patients doesn&apos:t need to be
isolated or quarantined. No #SocialDistancing and it cannot even transmit from one patient
to another. *See the video.* #coronascam https://t.co/l2qiTw4Lco" / Twitter

zremoved - Philip Anderson on Twitter: "A Doctor with absolutely no f*cks left to give:
grabs a microphone &amp: absolutely DESTROYS Democrats and their nation wide
corona virus shut down. https://t.co/OinEROQvG8D" / Twitter -

zremoved - Ep. 23 -- PAYBACK: .Dr. Judy Mikovits Comes Out Swinging & Dropping
Bombs On Dr. Fauci & Critics & Dismantles the Coronavirus Con Job | Thomas Paine
Podcast

zremoved - WHO guidance: Healthy people should wear masks only when &apos:;taking
care of&apos; coronavirus patients

zremoved - 01-07 EXCLUSIVE: Drs. Buttar, Shiva & Mikovits BLAST Gates, Call to
ARREST Fauci_as Crisis CRUSHES Economy

zremoved - 01-19 "This Video Will Be DELETED Within 24 HOURS!" Dr. Rashid Buttar
zremoved - Americas Front Line Doctors Speak OUT! (Finally!!!)

zremoved - Are Mandatory Masks "OSHA"-Approved?

zremoved - Bobby Kennedy Jr. Just How Much Money Bill Gates, Dr. Fauci Will
BENEFIT from Vaccine

zremoved - BOOM! Funeral Directors EXPOSE Death Certificate Frauds Behind CV
Deaths ‘

zremoved - Breaking down Covid-19 by Dr. Kelly Victory

zremoved - BREAKING! FAUCI, BIRX are FINISHED! This NEW Study Just
DEMOLISHED Their Bill Gates LIES!

zremoved - DOCTORS IN BLACK - PlanDemic, global plan to take control of our lives,
liberty, health & freedom

zremoved - Dr. Anthony Fauci&apos:s ex-employee, was jailed, finally tells all.
zremoved - Dr. Birx CONFRONTED on Her and Fauci MISLEADING Trump, Her
Reaction Says EVERYTHING

zremoved - Dr. Fauci Reveals How EVIL He Really Is While Discussing The Future of
Sports

zremoved - Dr Rashid A Buttar WHAT FACE MASKS ACTUALLY DO TO.YOUR
HEALTH

zremoved - EXCLUSIVE: Dr. Rashid Buttar BLASTS Gates, Fauci, EXPOSES Fake
Pandemic Numbers As Economy Collapses

zremoved - Fauci Approved Chloroquine, Hydroxychloroquine 15 Years Ago to Cure
Coronaviruses

zremoved - Frank Hahnel A real Doctor telling it like it is. It&apos:s all Fake.

zremoved - MASK TEST PROVES TOXIC FOR CHILDREN

zremoved - OSHA SAYS MASKS DON&apos:T WORK -- AND VIOLATE OSHA
OXYGEN LEVELS -- The Healthy American, Peggy Hall

zremoved - PlanDemic, a film about the global plan to take control of our lives, liberty,
health & freedom.

Page 6 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 7 of 25

140.
141.
142.

143.
144.
145.
146.
147.
148.
149.

150.
151.
152.
153.
154.
155.
156.
157.
158.

159.
160.

161.
162.
163.
164.

165.
166.

167.
168.
169.
170.

171.
172.

zremoved - Taught to Believe MASKS Aren&apos:t Harmful, Here&apos:s Proof IT IS!
zremoved - What in the world is actually going on? Document reveals plans, step by step.
zremoved - What They Don’t Want You To Know About Covid-19. Dropping Bombs (Ep

264) | Dr. Rashid Buttar
Research Added Since 14 July 2020

My Dr has helped over 75 patients with Covid-19

Cloth Masks Are Useless Against COVID-19

A Conversation with Dr. Kelly Victory

Latest Facts on COVID-19 by Doctor Kelly

Face Masks - Helpful or Hoax?

Expert warns AGAINST masks, CDC Exposed (COVID-19) - short version

POTUS TRUMP TO SIGN AN EXECUTIVE ORDER TO MAKE MANDATORY
MASK WEARING UNLAWFUL. | We the People: Your Voice in Our Government

8 "Facts" About Coronavirus That Are Actually Lies

Mask Wearers are Collaborators Who Could Destroy Us All - YouTube

EXPOSING THE OCCULT CORONA-INITIATION RITUAL - DC Dirty Laundry
Chinese Virologist Reveals WHO Colluded With the CCP in COVID-19 Cover-Up
Paul Stramer - Lincoln County Watch: About Oaths and Constitutions

The most important video you&apos:;ll ever watch.

The Truth About Social Distancing

Facebook-New Cases

Ian56 on Twitter: "Surgical masks are designed to prevent HEALTHY surgeons from
spraying their breath &amp; spittle containing BACTERIA into the open wounds of the
patient they are operating on. They do NOT prevent the spread of viruses like Covid-19.
Scott Jensen MD explains https://t.co/OtTRIpH5s5" / Twitter

COVID-19 Facts from the Frontline | tonyrobbins.com

Dear humans: face masks don’t work; the study-review was published by your very own
CDC « Jon Rappoport&apos:s Blog

Dr. Russell Blaylock Says That Face Masks Pose Serious Risks To The Healthy — Great
Mountain Publishing

Masks Are Neither Effective Nor Safe: A Summary Of The Science

Doctor Says Virus Theory of Illness is Widely Believed But Has Never Been Proven
Hydroxychloroquine could save up to 100,000 lives if used for COVID-19: Yale
epidemiology professor | Fox News

Shocker!!!: Content Of Bill Gate Vaccine Exposed, Wake Up World

&apos:Panera Karen&apos:: Masks don&apos:;t stop COVID-19 since pants don&apos:t
contain farts

COVID Scam About To Go Mainstream! 600K People Accidentally Told They Have
COVID!

Science Teacher Explains Why Children SHOULD Wear Face Masks When They Return
to School

Covid-1984, an Orwellian Analysis - Red Pill University

Fake COVID Data & What Lies Ahead Because of it - Red Pill University

COVID19 PCR Tests are Scientifically Meaningless — OffGuardian .

WHO Director-General&apos:s opening remarks at the media briefing on COVID-19 - 5
June 2020

Page 7 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado’ Page 8 of 25

173.
174.

175.
176.
177.
178.

(179.
180.
181.
182. .
183.
184,

185.
186.

187.
188.
189.
190.
191.
192.
193,
194.
195.
196.
197.
198.
199.
200.

201.
202.

THIS LIVE MASK TEST SHOCKS VIEWERS

-COVID-19 Is Fizzling Actoss Nation, Recent Cases Are Less Serious and Deaths Are

Diminishing But Democrats Want to Completely Shut Down the Country - Why is That?
Brave Frontline COVID Doctor Calls Out Fake News, Challenges CNN&apos:s Chris
Cuomo to Take a Urine Test to Prove He Isn&apos:t Taking Hydroxychloroquine
(VIDEO)

Georgia Governor Kemp bans cities from ordering people to wear face masks - CBS News
Hydroxychloroquine - Frontline Doctors Show Treatment for Corona - Michael Tellinger -
YouTube

Front Line Doctors Tell The. World That Hydroxychloroquine Prevents & Cures COVID-
19 - COVID-19 REFUSERS *

CDC Director: Threat Of Suicide, Drugs, Flu To Youth ‘Far Greater’ Than Covid | The

. Daily Wire

America&apos;s Frontline Doctors Summit - Session 1

Video of Doctors’ Capitol Hill Coronavirus Press Conference

Silenced Frontline Doctors Hold Capitol Hill Press Conference to Challenge Big Tech
ACT NOW: Mandatory Masks Endanger Your Health and Your Liberties. Tell Your State
and Local Officials To Make Mask-Wearing Voluntary. - Stand for Health Freedom

Big Tech commits MEDICAL TREASON by censoring doctors’. video revealing covid-19
CURE being suppressed by Big Pharma / Big Science fraudsters - DC Dirty Laundry
Police chiefs, sheriffs refuse to enforce mask mandates - Leap Frog America

Youtube Is Engaged in Sedition to Overthrow the Government Removing Frontline
Doctors Video | Armstrong Economics __ ,

COVER UP: Fauci Approved Chloroquine, Hydroxychloroquine 15 Years Ago to Cure
Coronaviruses; "Nobody Needed to Die" — True Pundit

Florida Nurse Reports 100% Success Rate With HydroxyChloroquine & Gross Negligent
Deaths In New York

STRANGE THINGS ‘ARE HAPPENING IN NEW ZEALAND] RASHID BUTTAR
Facebook-Dr Lisa Koche Md

FULL INTERVIEW: Houston-area doctor in viral video touting hydroxychlotoquine as
virus cure doubles down on claims

Hurry and Watch!!!Finally, the Secret Behind Forced Vaccination Exposed!!!! Get This to

Everyone
Baylor Cardiologists Support Hydroxychloroquine Emergency Use Authorization by FDA

| The Texan

"IT WOULD CHANGE EVERYTHING" - ER DOCTOR CALLS FOR HCQ TO BE
OVER THE COUNTER

Paul Stramer - Lincoln County Watch: For Trumpsters Only: Exposing the Covid-19 Lie!
Coronavirus Test Spreading Virus!

Facebook-Glen Beck Dr Simone Gold

How Lethal Is Covid-19 (Coronavirus)?

Some States Are Now Police State: Camps and Ankle Bracelets

Fake Data And What&apos:s Coming (This is Really Frightening)

Steve Deace: &apos:The verdict is in. These maskholes don&apos;t know what the hell
they are talking about.&apos; - TheBlaze .
GOV NEWSOM ADMITS HE CAN&apos:T MANDATE LAW - Peggy Hall

Are You Wearing Your Mask Too Long?

Page 8 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 9 of 25

203.
204.

205.
206.
207.
208.
209.
210.
© 211.
212.

213.
214.
215.

216.
217.

218.
219.

220.
221.
222.

223.
224,
225.
226.
227.

228.
229,

230.

231.
232.
233.
234.
235.
236.

Covid911 - INSURGENCY

Dr. Judy Mikovits: A Force to be Reckoned With: Vaccines and Covid | PROJECT
CAMELOT PORTAL

Mask Exemption Cards - Mask Exemption Cards

Mask the Truth '

COVID: Is the Virus Real? - LewRockwell

A friends account of overcoming the rona

640 DOCTORS, "CV19 IS A GLOBAL SCAM"

Covid: is the virus real - Jon Rappoport&apos:s Blog

Viruses and the Germ Theory - How your Immune System Works to Protect You 2020
BOMBSHELL: New York City Nurse Exposes Elmhurst Hospital Labeling
&apos;Negative&apos: Patients As Positive and Killing Them

The Deception of Virology | Why Coronavirus Is Not Contagious

Scientists Proved Viruses Are Not Contagious in 1918

VIDEO: Doctor Vapes Through Face Masks, Shows Thick Clouds Escape Through Sides,
Bottom, and Top

Drebonacci on Twitter: "https://t.co§uWkDVbLVUE" / Twitter

Doctors Pen Open Letter To Fauci Regarding The Use Of Hydroxychloroquine for
Treating COVID-19 | Zero Hedge

Plandemic: Indoctornation World Premiere - Digital Freedom Platform

Dr. Lorraine Day Tells Us the Real Truth About Hydroxychloroquin - It Is Part of the
Alice in Wonderland Program - Casey Tells Us That This “Cure All” Has Been Scripted in
the Spars Pandemic Paper Written by John Hopkins in 2017 - Awesome Videos for People
Searching for the Truth! | Prophecy | Before It&apos:s News

Catholic Priests: Masks & Vaccines are Scams... You are Nuts if You Take The Vaccine —
Health and Money News’

Have We Been Had!? New Wuhan Photos Surface That Expose Unimaginable New
Chapter Of Covid-19!

DO YOU HAVE MASK MOUTH? HERE&apos:S A NEW DANGEROUS HEALTH
RISK MILLIONS OF PEOPLE ARE NOW DEVELOPING

Belgian Engineers Build Machine To Kill Shopping Cart Germs With UV Light
Plandemic, Part 2

Mask Mouth Warning from Dentist | NaturalHealth365

1000 German Doctors say COVID-19 is 100% a Scam | FromRome.Info

Tucker Carlson Drops Dire Warning! COVID Got Hijacked! We’re Never Going Back! |
Alternative | Before It&apos:s News

CDC: 94% of Covid-19 deaths had underlying medical conditions | WEYI

New CDC report shows 94% of COVID-19 deaths in US had underlying medical
conditions

Finally, CDC Admits Just 9.210 Americans Died FROM Covid19 | Principia Scientific
Intl. ‘

John MacArthur: There is No Pandemic (8/30/2020) SO4J-T V8!

Game over | Brasscheck TV

Plandemic-The Rabbit Hole

CDC Admits to Inflating COVID Death Count

Join the Legal Challenge to the UK Govt Lockdown

CDC & FAUCI CONFIRM: COVID-19 SCAMDEMIC WAS:A HOAX! - DC Dirty

 

Page 9 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 10 of 25

237.

238).
239,

240.
241.

242.
243.
244.

245.
246.

247.
248.
249.

250.
251.

252.
253.

254.
255.

256:
257.

258.
259.

260.
261.
262.
263.
264.
265.
266.

Laundry
SHOCK REPORT: This Week CDC Quietly Updated COVID-19 Numbers - Only 9,210

Americans Died From COVID-19 Alone - Rest Had Different Other Serious Illnesses

New Revelations on the COVID Death Count

BREAKING: TREASON Charges Served on ENTIRE County Board After Bold Patriot in
Palm Beach Has ENOUGH!

EDNb2lyHOdim.mp4 (A nurse tells what is going on in hospital)

David Icke&apos:s Explosive Interview /w London Real | The Video Youtube
Doesn&apos;t Want You To See (SHARE!)

Judge Andrew Napolitano: Coronavirus pandemic doesn’t give government right to bar
religious services | Fox News

The 1%. blunder: How a simple but fatal math mistake by US Covid-19 experts caused the
world to panic and order lockdowns — RT Op-ed

Dr. Tenpenny on Vaccines and Current Events - Dr Sherri Tenpenny and Rocco Galati |
Facebook

COVID-19 Emails From Nashville Mayor’s Office Show Disturbing Revelation
Governments Will Impose New Lockdowns If They Think They Can Get Away with It |
Mises Wire

Systemic discouragement of Hydroxychloroquine is a ‘national scandal’

Society cannot control COVID-19 by strong action, but we ‘must control the panic’
HORRIFIC Video Shows How You’ll Be Handled in Joe Biden’s America if You’re Seen
Without a Mask - YouTube

CDC says it erroneously posted guidance that said coronavirus spreads through air and

travels beyond 6 feet
Airborne transmission: CDC abruptly removes guidance, says update &apos:;was posted in

error&apos; - CNN

CDC pulls revised guidance on coronavirus from website | TheHill

Chief Science Officer for Pfizer Says "Second Wave" Faked on False-Positive COVID
Tests, "Pandemic is Over" | HubPages

OOPSIE! HOT MIC Catches Top Dems Revealing TRUE THOUGHTS About Masks -
BUSTED

BOMBSHELL: Former Pfizer executive says covid-19 “pandemic is over,” so-called
“second wave” based on fraudulent testing — NaturalNews.com

Brighteon-CDC states COVID19 test dont exist

The Democrats know it’s bullshit — they don’t wear masks and they’re using the masks to
control people — Investment Watch

Tucker Carlson Tonight - 10/13/20 | Fox News

CDC Study Finds Overwhelming Majority Of People Getting Coronavirus Wore Masks :
China Flu

World Doctors Alliance 100ct2020

Thread by @liberal_ not on Thread Reader App — Thread Reader App

Ultimate Proof: Covid-19 Was Planned To Usher In The New World Order |
Coronavirus Fraud Scandal - The Biggest Fight Has Just Begun

CDC Says Virus Was Never Airborne Rendering Masks Worthless

Statistical analysis of 118 studies proves &apos;efficacy&apos; of Hydroxychloroquine
Does Covid-19 Exist? Genome Sequencing Evidence: Spain Orders Nationwide Curfew,
and More 10.25.2020 - YouTube

Page 10 of 24
Case 1:20+cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 11 of 25

267.
268.
269.

270.

271.
272.
273.
274.

275.

276.
277.
278.
279.
280.
281.

282.

283.
284.

285.
286.
287.
288.
289,
290.
291.

292.
293.

294,

Odds of Dying from COVID-19 vs other Coronaviruses

Odds of dying from COVID vs Flu. Update October 2020

Fact-checking COVID claims made on county supervisor&apos:s podcast - The San Diego
Union-Tribune

Dr Kelly Victory Discusses Covid-19 Medical Facts On Dose Of Dr Drew (Dr. Kelly is in
Colorado)

Dr. Kelly Victory insists people ignore the hysteria over rising case numbers

Dr. Kelly Victory Straight Doc Talk on Dose Of Dr. Drew.

Dr. Kelly Victory explains who the people contracting COVID-19 are right now

CDC Admits: No Conclusive Evidence Cloth Masks Work Against COVID - The New
American 7 .

Irish Investigative Journalist’- We Now Have PROOF Covid19 DOES NOT Exist - Share
EVERYWHERE i

Is the coronavirus pandemic.nothing more than overblown hype?

COVID Testing: We&apos:ve Been Duped | Zero Hedge

New CDC Numbers Show. Lockdown’s Deadly Toll On Young People | The Daily Wire
Court Declares Gov. Newsom&apos:s Abuse of Power Unconstitutional - California Globe
Study shows nearly 90% of people are asymptomatic with COVID-19

Yardley Yeadon on Twitter: "COVID-19: Do We Have a Coronavirus Pandemic, or a PCR
Test Pandemic? - AAPS | Association of American Physicians and Surgeons I’m not alone
is completely distrusting current PCR mass testing. “Coronavirus is not a pseudo-
epidemic... https://t.co/yW17ovSTnr" / Twitter

Smoking gun: Fauci states COVID test has fatal flaw; confession from the “beloved”
expert of experts « Jon Rappoport&apos:s Blog

Covid911 - INSURGENCY

Revolver Exclusive Study: COVID-19 Lockdowns Over 10 Times More Deadly Than
Pandemic Itself - Revolver

Scooby Doo & The Covid Hoax. Whistleblowers In Ireland And England Speak Out. The
Covid Doesn&apos;t Exist. Excellent Videos! | Prophecy | Before It&apos:s News

Could wearing a mask for long periods be detrimental to health? - The Jerusalem Post
Fort Fairfield Journal: Maine&apos:s Leading Independent News Source

Crimes Against Humanity, fraudulent PCR Tests Taken To Court - Interview with Lawyer
Reiner Fiillmich

Dr. Igor Shepherd’s Talk About the Horrors of a ‘Covid’ Vaccine - LewRockwell

German Lawyer Sues The World Over Coronavirus

Nearly 50,000 doctors and scientists, 630,000 citizens have signed global anti-lockdown
proclamation | Just The News

Ron Paul COVID-19 charts

COVID Is &apos:Greatest Hoax Ever Perpetrated&apos: Says Top Canadian

Pathologist In Edmonton City Council Meeting!! | Alternative | Before It&apos:s News
Former Pfizer VP: ‘No need for vaccines,” ‘the pandemic is effectively over’ | News |

’ LifeSite . .

295.

296.

297.
298.

@ LIVE: Michigan State Senate Committee on Oversight Holds Hearing on Election
Issues 12/1/20 - YouTube
What NO ONE is Saying About The Lockdowns

© © Urgent listen. ER Physician warns the public that the bait & switch is coming. @@
Is the coronavirus pandemic nothing more than overblown hype?

Page 11 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 12 of 25

299,
300.

301.
"302.
303.
304.
305.

306.

307.

308.
309.
310.
311.
312.

313.
314.
315.

Jon Rappoport: "Boom: Florida forcing labs to report number of PCR test cycles—game
changer"

Dr Bodo Schiffmann Reports 3 Child Deaths in 1 Week in Germany Due to Masks on
Vimeo

WHO (Finally) Admits PCR Tests Create False Positives | ZeroHedge

NEP - Conversation on the Most Relevant Topic of These Times - YouTube

A COVID-19 Guide for Colorado Employers | Littler Mendelson P.C.

JC Henry-COVID-19 does not exist-24 december 2020

Dr. Fauci admits he lied to Americans about coroanvirus to promote compliance —
American Digest

WHAT?! New Study of 10 Million Chinese Finds Asymptomatic Covid Spread Never
Existed - National File

Doctors Around the World Issue Dire WARNING: DO NOT GET THE COVID
VACCINE!

Is the coronavirus pandemic nothing more than overblown hype?

Brian G. Powell.M.S. on Twitter: "https://t.co/KeQhUL0sk" / Twitter

Attacking Ourselves: Top Doctors Reveal Vaccines Turn Our Immune

Bruce Lipton on COVID-19 Pandemic

Dolores Cahill - Dolores Cahill Phd is interviewed by Liam Galvin. "I Would Sue For
Murder if Someone Forcibly Injected Me With The Vaccine!" | Facebook

Covid 19 fraud exposed in NY Hospital

Odds of dying from COVID versus Flu. Update!

Bacterial Pneumonia Caused Most Deaths in 1918 Influenza Pandemic, August 19, 2008
News Release - National Institutes of Health (NIH)

Plaintiff has another list of about 275 articles from Health and Money News on this subject,

but will spare the Court from having to review it. Are all these People lying? Just read the titles

of most of these articles and/or videos to know what is inside. This whole “plandemic” is a fraud.

Plaintiff doesn’t make up stories. Plaintiff researches and explains to People what he has found.

According to the CDC, the survival rate is 99.99x depending upon the age of the man or woman.

How can that be 4 pandemic? The CDC has also stated that only 6% of the stated deaths were

actually from the virus. People who have died from gunshot wounds, car and motorcycle

accidents, and many other deaths, have been labeled as a COVID-19 death. This is fraud. The

test for this virus is faulty. Dr. Fauci has even admitted to, it, along with a number of other

doctors. We had more deaths each previous years from the flu then we had from this virus. Why

- have we not required People over all these years to wear a mask? In 1918 there was the Spanish

Page 12 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 13 of 25

flu and People were required to wear a mask. Anywhere from 50 million to 100 million People
died worldwide from Bacterial Pneumonia. This was written in a paper co-written by Dr. Fauci
back in 2008. The government has no authority to institute a mask policy, as Plaintiff has proven.
Please show where in the Colorado Constitution that gives the executive branch to mandate
anything?

What claim has Plaintiff failed to state? Plaintiffs Right to make his own medical/health
decisions was violated; Plaintiff was directed 2 times to leave the premises, thereby, losing pay
because Plaintiff refused to bow down to their demands, which were fraudulent; Plaintiff was
required to “resign” from FedEx Ground because they did not want to deal with the Plaintiff
speaking the truth to other workers.

ARGUMENT

28 U.S.C. § 1343 is appropriate. It states:

(a) The district courts shall have original jurisdiction of any civil action authorized by law to

be commenced by any person:

(1) To recover damages for injury to his person or property, or because of the deprivation
of any right or privilege of a citizen of the United States, by any act done in furtherance of
any conspiracy mentioned in section 1985 of Title 42;

(2) To recover damages from any person who fails to prevent or to aid in preventing any
wrongs mentioned in section 1985 of Title 42 which he had knowledge were about to
occur and power to prevent;

(3) To redress the deprivation, under color of any State law, statute, ordinance, regulation,
custom or usage, of any right, privilege or immunity secured by the Constitution of the
United States or by any Act of Congress providing for equal rights of citizens or of all
persons within the jurisdiction of the United States;

(4) To recover damages or to secure equitable or other relief under any Act of Congress
providing for the protection of civil rights, including the right to vote.

Plaintiff's Right to make his own medical/health decisions has been violated, which they
knew they were doing; Plaintiff was removed from working, thereby, losing financial property;

Defendants worked in conjunction with government officials to deny Plaintiff of his Rights by

forcing him to wear a mask. Defendants state that the mask policy is constitutional. Please

Page 13 of 24
* Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 14 of 25

provide where in the Constitution that gives the executive branch to authorize a mask policy and
that it is Constitutional. Plaintiff has already shown in his Amended Complaint, Bowers. v.
DeVito, 686 F2d 616, 618 (Ill. 1982), which states: “The Constitution is a charter of negative
liberties; it tells the state to let people alone; it does not require the federal government ‘or the
state to provide services, even so elementary a service’ as maintaining law and order.” If the
Constitution tells those in the government to “let people alone”, where does the Executive branch
get authority to mandate to the People? Please show where it was decided by a Court that a mask
policy mandated by a Governor was constitutional? If Plaintiff has a medical condition that he
knows about, why is there a need to‘have the ADA Administration do an exhausted study? In
addition, as can be found in the research above, Plaintiff can get very sick, permanently damage
his brain, or.even cause death by wearing a mask. Plaintiff can read and comprehend what he has
read above.
I. LEGAL STANDARD

What claims has Plaintiff not stated? Plaintiff has stated them, again, in the above paragraph.

What facts has Plaintiff not shown as proof? Plaintiff relied on what the above list of doctors,
etc., have stated that this whole “plandemic” is a fraud/hoax, that masks don’t work, social
distancing doesn’t work, lockdowns don’t work, and what the truth is. There is a hidden agenda
behind this “plandemic”.

| I. PLAINTIFF'S 28 U.S.C. § 1343 ACTION FAILS

A. “Plaintiff Lacks Standing to Sue Defendants Regarding the Governor of
Colorado’s Mask Mandate

Defendants have made a policy based on an ‘unconstitutional mandate. Defendants are forcing
the workers to wear a mask while working. When in the history of FedEx Ground did the

company have a policy to wear a mask in all the years there was the flu. Based on the info listed

Page 14 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 15 of 25

above, more People have died from the flu than this virus. We have known these numbers for
years, yet there has never been a policy to wear a mask before. Let’s look at the hypocrisy of this
policy. The workers are “required” to wear a mask while working, but at lunch time they remove
their masks to eat and drink. The “virus” is so smart that it knows while People are eating and
drinking, not to infect the People? Theré are so many hypocrisies, about this “plandemic”,
Plaintiff will save the Court time from having to read it all.

Defendants state that Plaintiff is required to “establishing the three elements” ‘for the
“irreducible constitutional minimum of standing.” Plaintiff has suffered an “injury in fact” as
Plaintiff was forced to not work losing needed funds to maintain his life; being forced not to
‘work was because of the Defendants using a policy they implemented based on what the
Governor mandated; Plaintiff expects this injury to be “redressed by a favorable decision.” Does
Plaintiff really know? Plaintiff has shown and proved that the wearing of a mask is injurious to
his health.

1. The Amended Complaint Does Not Plead the Required Casual Connection
to Confer Standing

The Governor mandated a state-wide mask wearing policy, which the Defendants then created
a company policy mandating the wearing of a mask. As already stated, FedEx Ground never had
a policy before to require People to wear a mask when there was the flu going around. This only
started because of the unconstitutional mandate from the Governor. As already stated, guidelines
are not law. The guidelines can apply to government workers, but not to the People.

“An unconstitutional act is not a law; it confers no rights; it imposes no duties; it affords no

protection; it creates no office; it is, in legal contemplation, as inoperative as though it had
never been passed.” Norton v. Shelby County, 118 U.S. 425, 442 (1886).

The company policy was made using the unconstitutional mandate from the Governor. Who

is the third-party that prevented Plaintiff from working? Defendants are not required to abide by

Page 15 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 16 of 25

an unconstitutional mandate. They should know this fact of law.

“Ignorance of a fact may sometimes be taken as evidence of a want of criminal intent, but not
ignorance of the law.” Reynolds v. U.S., 98 U.S. 145, 167 (1878).

“# * * because even laymen are held to the proposition that ignorance of the law is no
excuse.” Jackson v. Mountain Utilities Corp., 263 P.2d 812, 813, 128 Colo. 477 (Colo. 1953).

“The rule that “ignorance of the law will not excuse” (Shevlin-Carpenter Co. v. Minnesota,
supra, p. 68) is deep in our law, * * *.” Lambert v. California, 355 U.S. 225, 228

(1957).

“Defendant’s ignorance of the law does not constitute justifiable excuse or excusable
neglect.” People v. Alexander, 129 P.3d 1051, 1056 (Colo. 2005).

“And, ignorance of the law * * * does not constitute justifiable excuse or excusable neglect.”
People v. Martinez-Huerta, 14CA0578 (Colo. 2015).

2. Redressability-and Therefore Standing-is Lacking in the Amended
Complaint

The Executive Order D 2020 039 does not apply to the People as it is unconstitutional. Can
Defendants prove that it is constitutional and applies to the People? The company created a
policy based on an unconstitutional order. Plaintiff seeks FedEx Ground to invalidate its policy
as it is based on an unconstitutional order; they have never had a mask policy in all the previous
years when we had the flu; and they cannot prove that masks prevent anyone from getting the
virus. The list of articles and/or videos above proves masks don’t work, so the company is
committing fraud on the workers. Plaintiff does not need to sue the Governor as the policy is a
company policy as stated by the Defendants. When the Plaintiff is ready, he may sue the
Governor for ALL the People of Colorado.

B. 28 U.S.C. § 1343 Is a Jurisdictional Statue That Does Not Provide Plaintiff
With an Independent Cause of Action

28 U.S.C. § 1343 clearly states: “(a) The district courts shall have original jurisdiction of any
civil action authorized by law to be commenced by any person.” It states ANY civil action, not

specific cases. Nowhere in the Code does it state a specific act had to be identified. The-Code

Page 16 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado’ Page 17 of 25

also states: “(3) To redress the deprivation, * * *, of any right, privilege or immunity secured by
the Constitution of the United States * * *.” Plaintiff's Right to make his own medical/health
decisions was denied by Defendants in coordination with a fraudulent company policy. That
amounts to a conspiracy. Does Plaintiff have to state these Codes in order for Defendants to
know that Plaintiff's Right was violated? |

C. Plaintiff Fails to State a Plausible Civil Rights Action

Plaintiff did not make a claim under 42 U.S.C. §' 1983, as Defendants have stated, as
Plaintiff's Right to make his own medical/health decision is a Constitutional protected Right, not
a civil right. Plaintiff certainly alleges and claims that his Right was violated. Did Defendants
take the time to read Plaintiff's Amended Complaint? (Defendants even received Plaintiff's
original complaint.) s

I. Colorado’s Mask Policy is Constitutional

Colorado’s mask policy certainly violates the Constitution. Nowhere in the Constitution, does
it give the Executive branch authority to mandate to the People. That has been proven in the
Amended Complaint and the Show Cause document. The State has no authority from the People
via their Constitution that sets up the government, giving the government the ability to mandate
to the People. We have procedures that must be followed. The legislature must pass a bill that
the Governor signs for it to become law. Bowers v. DeVito, supra, reminds us that the
Constitution tells those in government to leave the People alone. The government does not even
have “to provide services, even so elementary a service as maintaining law and order.” If it
doesn’t have to provide a service to maintain law and order, what authority did it receive to °
mandate anything on the People? Where are the “settled principles” and “medical and scientific
uncertainties” that have never been shown to the public, when the list provided above proves

there is no pandemic, masks don’t, work, social distancing doesn’t work, People get more sick by

Page 17 of 24
’ Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 18 of 25

wearing a mask, and a host of other proven “settled principles” and “medical and scientific”
certainties. The government has no duty to protect the “public health”. If it did, it would have
required the wearing of masks over 100 years ago. They did it one year and between 50 million
and 100 million worldwide died because of it. Are they attempting to reduce the population as
AI Bill Gates wants?

Plaintiff puts no faith in anything that C.J. Roberts writes as information is coming out about
him being blackmailed, of going to Epstein’s Island, pedophilia, and even murdering the children
he adopted. Where in the Constitution does it state that those in the government are entrusted for
“t]he safety and the health of the people”? The 1* Amendment protects the Rights of the People
to assemble, and to protect the free exercise of religion. His ruling flies in the face of the
Constitution. More hypocrisy. It is permissible for People to loot, steal, and damage property, or
gather in mass with no social distancing, but People cannot gather in their church. All this has
nothing to do about a virus.

It have been stated by a number of legal experts that these so-called court decisions upholding
the orders of governors mandating the wearing a mask are unconstitutional and that the courts
stating this are rogue courts. Has the Colorado government shown to the People that this
“plandemic” is as deadly as they claim? Where are the studies that can'be done over and over
again coming up with the same results? There are none. Go through my list above.

2. Plaintiff Does Not Allege That Defendants Were Acting Under the Color
of State Law

Plaintiff does not have to allege Defendants were acting under the Color of State law as he is
claiming Defendants violated a Federal constitutionally protected Right, the Right to make his
own medical/health decisions. This is not-a civil right. It is a Right everyone has in this country

to make their own medical/health decisions.

Page 18 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 19 of 25

Defendants were sued in there private capacity from a private individual. The Right violated
was a constitutionally protected Right, not a civil right. It has nothing to do with the color of any
state law.

Again, this is not a claim for a civil right; it is a claim of a Federal constitutionally protected
Right.

Il. PLAINTIFF’S TWO RANDOM STATEMENTS ABOUT THE ADA DO NOT
ASSERT A DISABILITY CLAIM THAT THE COURT SHOULD CONSIDER

Plaintiff has breathing disabilities, which according to the ADA and HIPAA, he does not have
to disclose. Plaintiff is not asking or requiring the court to “take on the responsibility of serving
as the litigant’s attorney.” Plaintiff is asking the Court to review the fraud committed by
Defendants and rule accordingly.

Plaintiff did not state a claim under the ADA, only stated that the ADA protects People who
have a disability to be able to work. Plaintiff has not had any previous retaliation against him
until now. Plaintiff does not have to prove he has a disability to Defendants. Defendants are not
to force workers to do something that could put them in harm’s way. As shown above in the list
of articles and/or videos. As mentioned in Plaintiff's Show Cause paper, Plaintiff could develop
hypoxia (see Show Cause paragraph on bottom of page 1 to page 2). A lack of oxygen to the
brain will cause permanent damage. This can cause the man or woman who has this damage due
to Defendants negligence to file a multi-million lawsuit against the company. Plaintiff told this to
Mr. Baier and that Plaintiff did not want to see that happen to the company. The company was
taking the temperature of everyone walking into the premise. With no one found to be sick, they
were allowed to enter the premise. So why the requirement to wear a mask?

IV. EVEN IF PLAINTIFF COULD SOMEHOW PURSUE AN ADA CLAIM AS
MINIMALLY PLED, THAT CLAIM WOULD FAIL FOR MULTIPLE REASONS

Page 19 of 24
“eit

‘Case 1:20-cv:02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 20 of 25

1. Any ADA Claim Would Fail Because Plaintiff Has Not Administratively
Exhausted That Claim

Plaintiff has not filed a claim under the ADA. All Plaintiff has done was inform Defendants

that he is protected under the ADA. Therefore, this paragraph by Defendants is irrelevant. If

. Plaintiff was going to file under an ADA claim, he would do what would.be required.

2. Any ADA Claim Would Fail Under Federal-Court Pleading Standards

Repeating, Plaintiff has not filed a claim urider the ADA. All Plaintiff has ‘done. was inform
Defendants that he is protected under the ADA: Therefore, this paragraph by Defendants is
irrelevant. If Plaintiff was going to file under an ADA claim, he would do what would be
required.

Repeating again, Plaintiff has not filed a claim under the ADA. All Plaintiff has done was
inform Defendants that he is protected under the ADA. Therefore, this paragraph by Defendants
is irrelevant. If Plaintiff was going to file under an.ADA claim, he would do what would be
required. Plaintiff's statements about masks don’t work, the, pandemic , is false, and the
Governor’s mask policy is illegal and unconstitutional are all backed by facts presented in the list
of articles and/or videos listed above. Plaintiff did not make up these statements; ‘he has/is

repeating what professionals have:stated. Except for Defendants claiming that the Governor’s

order is constitutional, which Plaintiff has proven it is not, Defendants have not proven that any

of the statements about wearing masks, etc. are false.

3. Under Federal Regulations, an-Employee With a Disability Who Poses a
Direct Threat to Other Employee Is Not Entitled to Accommodation

Please explain how someone who is not sick, as determined by the security personnel at the
entrance, is a direct threat to the health and safety of himself or other employees? According to
the 29 C.F.R. § 1630.2(r) sited by Defendants, which states in part, “Direct threat means a

significant risk of substantial harm to the health and safety of the individual or others * * *.”

Page 20 of 24
Case 1:20-cv-02398-KLM: Document 27 Filed 01/13/21 USDC Colorado Page 21 of 25

Please explain how someone that is not sick can be a “significant risk”. Wouldn’t someone have
to be sick to pose a “significant risk”? With the 4 items listed by Defendants, can they show (1)
what is the duration of the rick from someone who is not sick, (2) the nature of the severity of the
potential harm from someone who is not sick, (3) the likelihood that the potential harm will
occur from someone who is not sick, and (4) the imminence of the potential harm from someone
who is not sick. Even the WHO obliterated every argument for mandatory vaccines or contact
tracing by declaring asymptomatic carriers don’t spread COVID-19 — NaturalNews.com (see #99
above). Their argument in the article also blows away the need to wear a mask.

The statement presented from “Scientific Brief: Community Use of Cloth Masks to Control
Spread of SARS-CoV-2” contradicts everything that is stated in the list above. Even Dr. Fauci
stated on 60 Minutes on 8 March 2020 that a mask may stop 1 droplet with the virus. He stated
there was no need to wear a mask. A picture shows that 1,487,000 Muslim women in 5 countries
came done with the virus, and they wear a facial covering all their lives. How did that happen? If
the Plaintiff is not sick, how does wearing a mask benefit those around him? Plaintiff is not
responsible for the health of those around him. That is for each man and woman to be concerned
about. If they feel wearing a mask will keep them from getting the virus, that is their choice. The
CDC did a study in July 2020 and found that 71% of the People who wore a mask all the time
got the virus and 14% who wore a mask most of the time got the virus. So how is wearing a
mask protecting anyone? It has been stated in the list above there is no pandemic.

Plaintiff's refusal to wear a mask is not based on unfounded beliefs. As shown in the list
above, the “plandemic” is a.sham/hoax/fraud. If Plaintiff is not sick, how does that pose a threat
to the other workers? The most current medical knowledge is in. the list ‘above. There are no
studies that prove masks work. In fact they prove they don’t work. Even the mask manufacturers

(the blue surgical mask) have a statement on their product that states: “This product is not a

Page 21 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 22 of 25: >

respirator and will not provide any protection against COVID-19 or other viruses or
contaminants”. That is the mask Defendant company gives to workers who don’t have one.
STATEMENT
The Rights of the Plaintiff need to be protected by the Courts.
“It is the duty of courts to be watchful for the constitutional rights of the citizens, and against
any stealthy encroachments thereon. Their motto should be obsta principiis.’” Boyd v. U_S.,

116 U.S. 616, 635°(1886); see also, Hale v. Henkel, 201 U.S. 43, 88 (1906); Gouled v. United
States, 255 U.S. 298, 304 (1921); Byars v. U.S., 273 U.S. 28, 32 (1927).

 

CONCLUSION

a. WHEREAS, it has been proven that face masks do not prevent anyone from getting or
giving the virus to someone else;

b. WHEREAS, the CDC has stated that cloth masks do not prevent someone from getting
the virus;

c. WHEREAS, the WHO has stated that asymptomatic People cannot transfer the virus;

d. WHEREAS, many from the list above have proven the pandemic is a fraud;

e. WHEREAS, this country has had the flu for over 100 years or more and we never wore
masks, social distanced, held People under house arrest in their homes, and shut down the
country, while tens of thousands of People have died from the flu each year;

f. WHEREAS, Plaintiff has gone through FedEx’s temperature tent numerous times and not
once have they stated he was sick, as he has not gotten sick in over 45 years, so this is no
surprise;

g. WHEREAS, Plaintiff was never refused to enter the premise because of having shown he
was sick;

h. WHEREAS, Plaintiff has the Right to make his own medical/health decisions;

i. WHEREAS; the Governor cannot deny Plaintiff his Rights;

Page 22 of 24
Case 1:20-cv-02398-KLM Document 27 Filéd 01/13/21 USDC Colorado Page 23 0f 25

j. WHEREAS, the company cannot deny Plaintiff his Rights;

k. WHEREAS, the Governor has no authority to issue an Executive Order that applies to the
People as there does not exist any such authority in the Colorado: Constitution, which makes the
Executive Order unconstitutional to the People, and People are not required to obey an
unconstitutional law;

1. WHEREAS, executive orders only apply to the employees in the executive branch of the
government; |

m. WHEREAS, the Governor of California has admitted that he cannot mandate the wearing
of masks, social distancing, and lockdowns;

n. WHEREAS, where one Governor cannot mandate to the People, all Governors cannot
mandate to thé People of their state;

o. WHEREAS, the government was establish to protect the Rights of the People and those .
Rights cannot be taken away by the government;

p. WHEREAS, the company has no authority to require the wearing of a mask as that could
cause health issués or even death to a worker;

q. WHEREAS, the company has no authority fo require the wearing of a mask as that
infringes upon the Rights of the workers to make their own medical/health decisions;

r. WHEREAS, requiring workers to wear a mask is tantamount to committing fraud on the
workers;

s. WHEREAS, requiring workers to wear a mask is tantamount to. causing a worker to
become seriously ill or death;

t. WHEREAS, the Executive Order was posted by the Governor on 17 April 2020 to
require People to wear a mask is unconstitutional;

u. WHEREAS, the company, instituted a policy in May requiring workers to wear a mask,

Page 23 of 24
Case 1:20-cv-02398-KLM Document 27 Filed 01/13/21 USDC Colorado Page 24 of 25

when the company never required this at the beginning of the flu season in 2019, and most likely
in any other year previously;

Vv. WHEREAS, the company instituted this policy in concert with the fraudulent Executive
Order issued by the governor;

w. THEREFORE, since the company and other personnel acted in concert with the state
officials requiring the workers to wear a mask, depriving Plaintiff of his Right to make his own
medical/health decisions, not having shown that a mask will prevent anyone from giving or
receiving a virus, this matter should not be dismissed and decided for the Plaintiff.

Submitted this 6" day of January 2021.

By:
, Sal Celauro J
In Propria Persona, Sui Juris

Page 24 of 24
~ a, Case 1:20-cv-02398-KLM Document 27 Filed 04/13/21 USDC Colorado Page 25 of 25

CERTIFICATE OF SERVICE

I, Sal Celauro Jr, acting in the status of flesh and blood, in propria persona, sui juris, a
Natural born Living Soul, a.man standing on the Land ‘jurisdiction of the united States of.
America, of the Posterity of the People of the united’States of America, an Inherent Holder of the
Political Power of Colorado, and of this American union of States, an American State Citizen,
NOT a corporation, NOT a person as statutorily defined, and NOT a surety for the.
artificial/fictional entity designated as SAL CELAURO JR or any other variation in all capital
letters, a free man, in the original sense, do hereby state and affirm the following facts:

That on the 6” day of January 2021 deponent served 5 copies of the within “Opposition to
Defendant’s Motion to Dismiss for Failure to State a Claim” on Brian T. Ruocco at Wheeler
Trigg O’Donnell LLP, 370 Seventeenth Street, Suite 4500, Denver, CO 80202 by Certified Mail
number 7020 0090 0001 7887 0869 deposited under the exclusive care and custody of the United
States Postal Service.

I declare the statements given above are to the best of my knowledge and cotnprehension,
true, correct, complete, not misleading, the truth, the whole truth, and nothing but the truth.

Dated: 6" January 2021

   

sO Sal Celauro Jr /
c/o 3590 S. Pennsylvania St., Apt. 318
Englewood, Colorado [80113]
